Citation Nr: 0629343	
Decision Date: 09/15/06    Archive Date: 09/26/06	

DOCKET NO.  03-33 974	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from March 5, to August 31, 
1996.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

In a decision of April 2005, the Board denied entitlement to 
increased ratings for service-connected 
fibromyalgia/myofascial pain syndrome, and adductor insertion 
avulsion of the left femur.  At that same time, the Board 
remanded for additional development the issue of entitlement 
to an evaluation in excess of 20 percent for degenerative 
joint disease of the lumbar spine.  The case is now, once 
more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the aforementioned remand in April 2005, it 
was noted that, based on the evidence of record, the veteran 
had apparently last undergone a VA examination for 
compensation purposes in December 2003, almost three years 
ago.  Further noted was that the December 2003 examination 
might not have sufficiently addressed the veteran's low back 
symptomatology as contemplated by the revised schedular 
criteria for the evaluation of service-connected 
intervertebral disc syndrome.  Under the circumstances, it 
was felt that an additional VA orthopedic examination was 
warranted prior to a final adjudication of the veteran's 
claim for an increased rating.

To that end, the veteran was apparently scheduled for just 
such an examination on two separate occasions.  However, 
pertinent evidence of record is to the effect that she failed 
to report on either occasion.  Under the circumstances, the 
Board would normally proceed to an adjudication of the claim 
before it on the basis of the evidence currently of record.  
However, in correspondence of March 2006, the veteran 
indicated that she had failed to report for the first of 
those appointments because, having recently moved, she never 
received any notification.  As to the second appointment, the 
veteran indicated that she had just started a new job, and, 
accordingly, attempted to call the local VA Medical Center to 
see if it would be possible "to come in on a different day."  
A review of recently submitted correspondence and VA 
treatment records appears to bear out the veteran's 
recitation of events, showing not only that she had moved, 
but that, on at least one occasion, had attempted to contact 
a physician at the local VA Medical Center regarding a missed 
appointment.

Under the circumstances, the Board is of the opinion that the 
veteran should be given an additional opportunity to report 
for a VA examination prior to a final adjudication of her 
current claim for an increased evaluation.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated opinion 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  While in recent correspondence 
of May 2005, the veteran was provided VCAA notice regarding 
her claim for increase, that correspondence failed to provide 
notice regarding the type of the evidence necessary to 
establish an effective date for the disability on appeal 
should an increase be granted.  Accordingly, on remand, the 
RO should provide corrective notice pursuant to Dingess.

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2006, the date of 
the most recent evidence of record, 
should be obtained and incorporated into 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

3.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the current 
severity of her service-connected 
degenerative joint disease of the lumbar 
spine.  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination.

(a)  As regards the requested 
examination, all pertinent symptomatology 
and findings regarding the veteran's 
service-connected degenerative joint 
disease of the lumbar spine should be 
reported in detail, and all appropriate 
studies should be performed.  The 
examiner should identify and describe any 
current symptomatology, to include 
limitation of motion, weakened movement, 
excessive fatigability, incoordination, 
pain on movement, and muscle spasm.  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to "flare-ups" should be 
described.

(b)  The examiner should, additionally, 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low back 
disability.

(c)  Finally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" of the low back condition 
during the past 12 months.  By 
definition, "incapacitating episodes" 
are those requiring bed rest and 
treatment prescribed by a physician.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s) at her 
currently-listed place of residence 4912 
Nash Street, N.E., No. 1, Washington, 
D.C. 20019.  A copy of all such 
notification(s) must be associated with 
the claims folder.  

5.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
degenerative joint disease of the lumbar 
spine.  Should the benefit sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

